Citation Nr: 1123113	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depression with posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial (compensable) rating for headaches, tension type.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 2004 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, granted service connection for depression with PTSD, assigning a 30 percent initial rating from the date of discharge, and headaches, assigning a noncompensable (zero percent) initial rating from the date of discharge.  In the same decision, the RO also denied entitlement to a TDIU.  

The Veteran did not request a hearing before the Board  


FINDINGS OF FACT

1.  For the entire initial rating period under appeal, the Veteran's depression with PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, difficulty in understanding complex commands, impairment of short term memory, impaired judgment, and disturbances of motivation and mood.

2.  For the entire initial rating period under appeal, the Veteran's depression with PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.


3.  During the entire rating period, the Veteran's headaches have not manifested characteristic prostrating attacks averaging one in two months over the last several months.

4.  The Veteran's service-connected disabilities do not preclude the Veteran from obtaining or retaining substantially gainful employment consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  For the entire initial rating period under appeal, the criteria for an initial rating of 50 percent, but no greater than 50 percent, for depression with PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Codes 9411-9434 (2010).

2.  The criteria for an initial (compensable) disability rating for headaches, tension type, have not been met for the entire initial rating period under appeal.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8199-8100 (2010).

3.  The criteria for entitlement to a TDIU are not met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in August 2008 satisfied the provisions of 
38 U.S.C.A. § 5103(a) with regard to the claim for service connection for PTSD and a headache disability.  As this case concerns initial ratings and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 
38 U.S.C.A. § 5103(a) notice for the service connection claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Moreover, in a September 2009 letter, the RO provided the information regarding the assignment of ratings and effective dates required by Dingess, and information regarding entitlement to a TDIU.  This latter notice was issued after the issuance of the rating decision from which the Veteran's claim arises.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the Court held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This was not done in this case.  However, subsequent to the issuance of the aforementioned notice letter, the RO re-adjudicated the appellant's claim, as demonstrated by the May 2010 Statement of the Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).  As the SOC complied with the applicable due process and notification requirements for a decision, it constitutes a re-adjudication decision.  Accordingly, the provision of adequate notice followed by a re-adjudication "cures" any timing problem associated with notice or the lack of notice prior to an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service treatment records and VA treatment records to assist with the claim.  Also, VA provided the Veteran with VA medical examinations.  As these examination reports were written after interviews with the Veteran and contained specific findings indicating the nature of the Veteran's PTSD and headaches, and provided an opinion as to whether the Veteran compensable service connected-disabilities alone were of sufficient severity to produce unemployability, the VA examinations are adequate for rating purposes and there is no duty to provide an additional examination or medical opinion regarding these elements of the Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating for Depression with PTSD

Depression with PTSD is rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating a veteran's extent of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61-70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter, 
8 Vet. App. at 240.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

After a review of all the evidence, lay and medical, the Board finds that the criteria for a 50 percent initial rating for service-connected depression with PTSD are more nearly approximated for the entire initial rating period under appeal.  Specifically, for the entire initial rating period under appeal, the Veteran's depression with PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, difficulty in understanding complex commands, impairment of short term memory, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the Board finds that the Veteran is entitled to a 50 percent initial rating for service-connected depression with PTSD for the entire rating period.  

Although the Veteran has been diagnosed with several mental disorders, the only mental disorders for which the Veteran is service-connected are depression and PTSD.  Reviewing the Veteran's non-service-connected mental disorders, in the October 2008 VA psychiatric examination report, the VA examiner diagnosed the Veteran as having a personality disorder NOS, with borderline and narcissistic traits.  The Veteran currently is not service-connected for a personality disorder.  Moreover, a personality disorder is not a disability for VA compensation purposes absent competent medical evidence of a superimposed psychiatric disorder, which is not apparent in this case.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; VAOPGCPREC 82-90; see also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  Therefore, in rating the Veteran's depression and PTSD disorders, the Board will not consider any symptomatology related to the Veteran's non-service-connected personality disorder.  

Likewise, in a March 2009 letter, a VA examiner reported treating the Veteran, in part, for a psychosis disorder.  In addition, in a September 2009 disability determination, the Social Security Administration examiner found that the Veteran experienced schizophrenic, paranoid, and other functional psychotic disorders.  The Board notes that the Veteran is not service connected for any psychotic disorder.  Therefore, in rating the Veteran's depression and PTSD disorders, the Board may not consider any symptomatology related to the Veteran's non-service-connected psychotic disorder.  

Reviewing the evidence of record, the Board notes, in an August 2010 letter, a VA examiner stated that the Veteran's depression was manifested by difficulties with concentration, which suggests difficulty following complex commands.  Moreover, in the October 2008 VA medical examination report, the VA examiner reported that the Veteran had a restricted affect due to depression and, in the September 2009 VA medical examination report, the same VA examiner reported that the Veteran's face was "like a mask," suggesting a flattened affect.  Also, the record indicates that the Veteran experiences some short term memory difficulties, requiring the Veteran to write notes to herself in order to remember tasks.  In an October 2010 letter, a VA examiner further noted that the Veteran's depression was impacting decision-making abilities, suggesting an impairment of judgment.  Also, in the October 2010 letter, the VA examiner noted that the Veteran's depression was causing difficulties with both motivation and mood.  

The record contains no evidence indicating that the Veteran's depression with PTSD is manifested by circumstantial, circumlocutory, or stereotyped speech.  The Veteran's depression with PTSD is not manifested by panic attacks, especially any occurring more than once a week.  The Veteran has not been noted to experience impaired abstract thinking due to her depression/PTSD disorder.  

In both the October 2008 and September 2009 VA medical examination reports, the VA examiner noted that the Veteran had a personality disorder with both borderline and narcissistic traits, requiring both the admiration and the support of others in order to function.  This disorder caused paranoia and interpersonal instability.  The Veteran's noted inconsistent work history, the VA examiner found, was also related to the Veteran's personality disorder.  The personality disorder caused the Veteran difficulty when attempting to make and keep friends.  As the October 2008 and September 2009 VA examiner reported that the Veteran's difficulty in establishing and maintaining effective work and social relationships was attributable to her non-service-connected personality disorder, the Board finds that this symptomatology is not related to the Veteran's service-connected depression with PTSD and has been differentiated from depression with PTSD.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Reviewing the treatment records included in the claims file, the Board notes that VA examiners, both treating and non-treating, have assigned GAF scores reflecting the Veteran's psychiatric status at the time of treatment.  The scores have ranged from 65, assigned for the Veteran's PTSD in the October 2008 VA medical examination report, to 30, for all of the Veteran's mental disorders in an August 2010 VA treatment record.  However, the October 2008 and September 2009 VA psychiatric examination reports are the only treatment records assigning separate GAF scores for the Veteran's respective service-connected depression and PTSD, and non-service-connected disorders.  In the October 2008 VA medical examination report, the VA examiner assigned respective GAF scores of 60 for depression, 65 for PTSD, and 50 for a personality disorder.  Subsequently, in a September 2009 VA psychiatric examination report, the same VA examiner assigned respective GAF scores of 58 for depression, 65 for PTSD, and 50 for a personality disorder.  Therefore, the October 2008 and September 2009 VA examiner differentiated the GAF scores between the Veteran's service-connected and non-service connected mental disorders.  See id.   

As noted above, a GAF from 61-70 is usually assigned for mental disorders manifested by some mild symptoms or some difficulty in social, occupational, or school functioning.  A GAF from 51 to 60 is usually assigned for mental disorders manifested by moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  The October 2008 and September 2009 VA examiner assigned scores of 60 and 58 for the Veteran's depression, respectively.  Although these scores are on the high end of the GAF range between 51 and 60, the Board finds that they still reflect moderate symptomatology or moderate social and occupational impairment for depression with PTSD, more nearly approximating that required for a 50 percent rating under Diagnostic Codes 9411-9434.

As the Veteran exhibits much of the symptomatology listed as criteria for the next higher 50 percent rating, and the VA examiner assigned GAF scores indicating moderate symptomatology for the service-connected depression with PTSD, the Board finds that the Veteran's depression with PTSD is manifested by moderate symptoms or moderate occupational and social impairment more nearly approximating those required for a 50 percent rating under Diagnostic Codes 9411-9434.

The Board finds that the Veteran's symptomatology does not meet or more nearly approximate the criteria for a 70 percent rating under Diagnostic Codes 9411-9434 for any period.  The Board notes that the Veteran reports some suicidal ideation.  Also, the Veteran experiences near-continuous depression which likely affects the ability to function independently, appropriately and effectively.  Reviewing the Veteran's other symptoms, in the September 2008 VA psychiatric examination report, the VA examiner noted that the Veteran reported being obsessive compulsive, as she tended to wash her hands a couple of times and use a great deal of toilet paper while using the facilities; however, the VA examiner did not find that this rose to the level of obsessional rituals which interfere with routine activities.  The Veteran does not report experiencing spatial disorientation attributable to her depression with PTSD.  The record contains no evidence that the Veteran has neglected personal appearance or hygiene due to her service-connected disabilities.  As noted above, the Veteran experiences some difficulty in adapting to stressful circumstances; however, as noted in the October 2008 and September 2009 VA psychiatric examination reports, much of this difficulty is related to a non-service-connected personality disorder.  Such symptomatology has been differentiated from the Veteran's service-connected depression with PTSD.  See Mittleider, 11 Vet. App. at 182 (the Board may not ignore such distinctions between symptomatology attributed to a non-service-connected disability and a service-connected disability where they appear in the medical record).  

Moreover, the Board notes that, throughout the record, the Veteran has reported hearing voices in her head.  The Board notes that these symptoms are not associated with PTSD or depression, but are normally linked to psychotic or personality disorders.  In fact, in the October 2008 and September 2009 VA psychiatric examination reports, the VA examiner found that the Veteran's hallucinations were not, in fact, hallucinations, but her own mind telling her things.  Moreover, when listing symptomatology, the October 2008 and September 2009 VA examiner did not list hallucinations as depressive or PTSD symptoms.  Therefore, the Board finds that the "auditory hallucinations" were not symptomatology associated with the Veteran's depression with PTSD.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  See Mittleider at 182.

Based on this evidence, the Board finds that the Veteran's PTSD has not manifested symptomatology more nearly approximating the criteria for a 70 percent rating under Diagnostic Codes 9411-9434 for any period.  For the reasons stated above, the Board finds that a 50 percent rating for PTSD, but no greater than 50 percent, is warranted for the entire initial rating period under appeal.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Headaches

Tension headaches are not listed in the Schedule for Rating Disabilities.  Accordingly, the Veteran's headache disability is to be rated under the criteria for migraines, a closely related disease in which not only the functions affected, but the anatomical localization and symptomatology were closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, in this case, Diagnostic Codes 8199 is used to identify unlisted neurological conditions.

The Veteran's headaches were rated analogously to migraine headaches, found in Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent (compensable) evaluation is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted when the evidence demonstrates characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum 50 percent rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  

After a review of all the evidence, lay and medical, the Board finds that the criteria for a compensable initial rating for service-connected tension headaches are not met for the entire initial rating period of appeal.  In a September 2008 VA medical examination report, the Veteran stated that she experienced weekly headaches, lasting hours.  She did not take any medication for these headaches and the attacks were not prostrating.  

In a March 2009 VA treatment record, the Veteran reported experiencing dull headaches for over a year, lasting hours, associated with not drinking enough water.  She stated that the pain was present most of the time.  The Veteran did not describe the headaches as prostrating.  She indicated that she had blurred vision from medication, rather than headaches.  

In a July 2009 VA treatment record, the Veteran reported that her headache disorder had improved.  The VA examiner said that the headaches were not of adequate severity to warrant taking any additional medication.

As noted above, in order to qualify for a compensable (10 percent) rating, under Diagnostic Codes 8199-8100, the evidence must show characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. 
§ 4.124a.  As the evidence does not indicate prostrating headaches, the Board finds that the Veteran's headache disorder is not manifested by symptomatology more nearly approximating that required for compensable rating under Diagnostic Codes 8199-8100.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against an initial rating greater than 10 percent for the Veteran's tension headaches for the entire initial rating period.  As the preponderance of the evidence is against the claim for a higher rating for this period, the benefit of the doubt doctrine is not applicable to this aspect of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration
	
The Board also has considered whether referral is warranted for extraschedular adjudication.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Regarding the Veteran's service-connected depression with PTSD, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by depression with PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 9411-9434, specifically provide for disability ratings based on a combination of history, clinical findings, and assessments regarding social and occupational functioning.  

In this case, considering the lay and medical evidence, for the entire initial rating period under appeal, the Veteran's depression with PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, difficulty in understanding complex commands, impairment of short term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, and disturbances of motivation and mood.  These sets of symptoms are part of the schedular rating criteria.   

In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria for psychiatric disorders, and the GAF scores indicated in the DSM-IV are part of the schedular rating criteria.  Moreover, all of the Veteran's psychiatric symptomatology caused by the service-connected disabilities is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Therefore, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  

Regarding the Veteran's service-connected tension headaches, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by tension headaches is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 8199-8100, specifically provide for disability ratings based on a combination of history and clinical findings. 

Likewise, in this case, considering the lay and medical evidence, for the entire initial rating period under appeal, the Veteran's tension headache disability was not manifested by characteristic prostrating attacks averaging one in two months over the last several months.  The Board notes that this is the criteria listed in Diagnostic Code 8100 for a noncompensable rating based on frequency and severity of attacks, and the economic impact.  This set of symptoms is part of the schedular rating criteria.   

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the difficulties with non-prostrating headaches reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with tension headaches, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to TDIU

A TDIU claim may be granted where the schedular rating is less than total and the service-connected disabilities preclude a veteran from obtaining or maintaining substantially gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  VA regulations establish objective and subjective standards for an award of TDIU.  When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where a veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a).

If these percentage requirements are not met, but a veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability, the case will be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran does not meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for depression with PTSD, rated at 50 percent.  The Veteran is also service connected at a non-compensable level for gastroenteritis, excised lipoma with residual scar, lipoma of the left forearm, and headaches.  The threshold combined rating percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) has not been met for the entire rating period under appeal, when the combined rating percentage was 50 percent.  As the objective criteria are not met, the remaining question is whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration because the Veteran's service-connected disabilities preclude the Veteran from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  Having reviewed the evidence of record, the Board finds that such referral is not necessary.

In writing the September 2009 VA psychiatric examination report, VA requested that the September 2009 VA examiner write an opinion as to whether the Veteran's service-connected depression and PTSD alone were of sufficient severity to produce unemployability.  The VA examiner reviewed the claims file prior to writing her report.  After an interview with the Veteran, the VA examiner noted that the Veteran's depression and PTSD caused difficulties with appetite, sleep, energy, motivation, concentration, judgment and feelings of self-worth.  The VA examiner also noted that the Veteran had a personality disorder with narcissistic and borderline traits that caused difficulties in her interactions with others because the Veteran required admiration and explicit support, without which she would feel "beaten down."  The VA examiner noted that the Veteran tended to be theatrical and paranoid, believing herself to be constantly watched even when she knew it was not happening.  Also, the Veteran tended to define herself by what she was doing.  She had feelings of personal emptiness as if she did not know who she was sometimes.  She would make friends, but then later "find out" that they were not friends.  She did not believe she deserved happiness.  

Having reviewed this evidence, the VA examiner opined that the Veteran was not unemployable due to either PTSD or depression because the symptomatology of those disabilities appeared to be under fair to good control.  The Veteran's social difficulties, the VA examiner concluded, mostly were related to the Veteran's personality disorder.  

Considering the September 2009 VA examiner's noted review of the Veterans' records, the thoroughness of the discussion of the Veteran's symptoms, and the persuasiveness of the opinion, the Board finds the September 2009 VA medical opinion to have great probative value in this matter in determining whether the Veteran's service-connected disabilities preclude the Veteran from securing or following substantially gainful employment.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to the veteran's medical records). 

In support of her claim, the Veteran submitted an August 28, 2010 medical statement, addressed to the VA Department of Employment, Training and Rehabilitation, written by Dr. P.D.  In this statement, Dr. P.D. wrote that she had treated the Veteran on that day, and only on that day, and that the Veteran was unable to work until she was mentally stable due to PTSD and depression.  In a September 2008 VA medical examination report, the Veteran told a VA examiner that she had not worked for two months because her psychiatrist had told her that she was not stable enough to work and that she had had not been given a time frame as to when she should attempt to work again.  

Yet, other evidence, including VA treatment records signed and acknowledged by Dr. P.D., is inconsistent with the August 28, 2010 opinion regarding the Veteran's employability.  The Board notes that in the October 2008 VA medical examination report, the Veteran stated that she was looking for work and made no mention of Dr. P.D.'s restrictions.  Also, in a January 2009 VA treatment record, Dr. P.D. stated that the Veteran was stable.  Moreover, the Board notes that, in subsequent treatment records signed and acknowledged by Dr. P.D., the Veteran discussed applying for work.  The record contains no further VA treatment records from Dr. P.D. indicating that she believed that the Veteran was too unstable to work due to service-connected disabilities.  

Moreover, in the January 2009 VA treatment record and subsequent records, Dr. P.D. discusses treating the Veteran, and giving medication, for schizoaffective and psychotic disorders in addition to the service-connected PTSD and depression disabilities.  Again, the Board notes that the Veteran's schizoaffective and psychotic mental disabilities are not part of the service-connected depression and PTSD.  See Mittleider at 182 (indicating the Board may not ignore distinctions between symptomatology attributed to a non-service-connected disability and a service-connected disability where they appear in the medical record).  Therefore, the VA treatment records do not indicate that the Veteran is too unstable to work due her service-connected PTSD and depression disabilities.

The Veteran further requests that the Board consider whether she should be entitled to a prestabilization rating under 38 C.F.R. § 4.28 (2010).  However, prestabilization ratings are not to be assigned in any case in which a total rating is immediately assignable under the regular provisions of the schedule or on the basis of individual unemployability.  In this instance, the Board notes that the Veteran is requesting a TDIU which could be assignable.  Therefore, the Board will not consider a claim under 38 C.F.R. § 4.28.

The Veteran also contends that she should receive a TDIU as she is in receipt of Supplemental Security Income (SSI) due to an affective/mood disorder and schizophrenic, paranoid, and other functional psychotic features.  Moreover, the Veteran submitted an August 2010 VA treatment record in which a VA examiner opined that, due in part to a schizoaffective disorder, which included hearing voices in her head, the Veteran was permanently 100 percent disabled.  However, the Board notes that the Social Security examiner, in determining that the Veteran qualified for SSI, found the Veteran to be unemployable, primarily due to schizophrenic, paranoid, and other functional psychotic features.  Moreover, the in the August 2010 VA treatment record, the VA examiner found the Veteran to be 100 percent disabled due to a non-service-connected schizoaffective disorder.  As stated above, the Veteran's "auditory hallucinations" are not symptomatology associated with the Veteran's depression with PTSD.  As this evidence does not indicate that the Veteran is precluded from securing or following substantially gainful employment solely due to her service-connected depression with PTSD, the Board finds that they do not support the Veteran's claim for a TDIU.  See Mittleider at 182 (the Board may not ignore such distinctions between symptomatology attributed to a non-service-connected disability and a service-connected disability where they appear in the medical record).  
 
For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Veteran's service-connected disabilities do not preclude her from securing or following substantially gainful employment.  For this reason, the claim will not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.


ORDER

For the entire initial rating period, an initial rating of 50 percent, but no greater than 50 percent, for depression with PTSD is granted.  

For the entire initial rating period, a compensable rating for headaches, tension type, is denied.  

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


